DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following changes have been made to the subject application:
	Claims:
	1. (Currently Amended) A shift register circuit, arranged in a display panel, comprising: an input circuit, an output circuit, a pull-down circuit, a first reset circuit, and a second reset circuit;
the input circuit connected to a signal input terminal and a first node and configured to provide a signal of the signal input terminal to the first node under control of the signal input terminal;
the output circuit connected to a clock signal terminal, the first node, and a signal output terminal and configured to provide a signal of the clock signal terminal to the signal output terminal under control of the first node;
the pull-down circuit connected to the first node, a first power source 
the first reset circuit connected to a first reset terminal, the second power source terminal, the first node, and the signal output terminal and configured to provide a signal of the second power source terminal to the first node and the signal output terminal under control of the first reset terminal;
the second reset circuit connected to a second reset terminal, a third power source terminal, the first node, and the signal output terminal and configured to provide a signal of the third power source terminal to the first node and the signal output terminal under control of the second reset terminal,
wherein the first reset circuit includes a third transistor and a fourth transistor;
of the third transistor, a gate is connected to the first reset terminal, a first electrode is connected to the first node, and a second electrode is connected to the second power source terminal; 
of the fourth transistor, a gate is connected to the first reset terminal, a first electrode is connected to the signal output terminal, and a second electrode is connected to the second power source terminal; and
wherein the second reset circuit includes a fifth transistor and a sixth 
of the fifth transistor, a gate is connected to the second reset terminal, a first electrode is connected to the first node, and a second electrode is connected to the third power source terminal;
of the sixth transistor, a gate is connected to the second reset terminal, a first electrode is connected to the signal output terminal, and a second electrode is connected to the third power source terminal;
wherein the second reset circuit is further configured to provide the signal of the third power source terminal to the first node and the signal output terminal under control of the second reset terminal, during turn-on and turn-off stages of the display panel; and 
wherein a potential of a signal of the second power source terminal is less than that of the third power source terminal;
wherein during the turn-on and turn-off stages of the display panel, a potential of a signal of the first reset terminal is a potential to turn off the third transistor and the fourth transistor, and a potential of a signal of the second reset terminal is a potential to turn on the fifth transistor and the sixth transistor to pull a potential of the first node and the signal output terminal down to the potential of the signal of the third power source terminal,
wherein the turn-off stage comprises a first turn-off stage and a second turn-off stage, wherein during the first turn-off stage, an input signal of the first reset terminal is a high level and an input signal of the second reset terminal is a low level, and during the second turn-off stage, the input signal of the first reset terminal is a low level and the input signal of the second reset terminal is a high level.
18. (Currently Amended) A drive method of a shift register circuit, arranged in a display panel, 
the shift register circuit comprising: an input circuit, an output circuit, a pull-down circuit, a first reset circuit, and a second reset circuit;
the input circuit connected to a signal input terminal and a first node and configured to provide a signal of the signal input terminal to the first node under control of the signal input terminal;
the output circuit connected to a clock signal terminal, the first node, and a signal output terminal and configured to provide a signal of the clock signal terminal to the signal output terminal under control of the first node;
the pull-down circuit connected to the first node, a first power source terminal, a second power source terminal, and the signal output terminal and configured to provide a signal of the second power source terminal to the first node and the signal output terminal under control of the first power source terminal;
the first reset circuit connected to a first reset terminal, the second power source terminal, the first node, and the signal output terminal and 
the second reset circuit connected to a second reset terminal, a third power source terminal, the first node, and the signal output terminal and configured to provide a signal of the third power source terminal to the first node and the signal output terminal under control of the second reset terminal;
wherein the first reset circuit includes a third transistor and a fourth transistor;
of the third transistor, a gate is connected to the first reset terminal, a first electrode is connected to the first node, and a second electrode is connected to the second power source terminal; 
of the fourth transistor, a gate is connected to the first reset terminal, a first electrode is connected to the signal output terminal, and a second electrode is connected to the second power source terminal; and
wherein the second reset circuit includes a fifth transistor and a sixth transistor;
of the fifth transistor, a gate is connected to the second reset terminal, a first electrode is connected to the first node, and a second electrode is connected to the third power source terminal;
of the sixth transistor, a gate is connected to the second reset terminal, a first electrode is connected to the signal output terminal, and a second 
the method comprising: 
during a turn-on stage of the display panel, under control of the second reset terminal, the second reset circuit provides a signal of the third power source terminal to the first node and the signal output terminal; 
under control of the signal input terminal, the input circuit provides a signal of the signal input terminal to the first node; 
under control of the first node, the output circuit provides a signal of the clock signal terminal to the signal output terminal; 
under control of the first reset terminal, the first reset circuit provides a signal of the second power source terminal to the first node and the signal output terminal; 
under control of the first power source terminal, the pull-down circuit provides a signal of the second power source terminal to the first node and the signal output terminal; 
during a turn-off stage of the display panel, under control of the second reset terminal, the second reset circuit provides a signal of the third power source terminal to the first node and the signal output terminal;
wherein a potential of the signal of the second power source terminal is less than that of the third power source terminal, 
wherein during the turn-on and turn-off stages of the display panel, a ,
wherein the turn-off stage comprises a first turn-off stage and a second turn-off stage, wherein during the first turn-off stage, an input signal of the first reset terminal is a high level and an input signal of the second reset terminal is a low level, and during the second turn-off stage, the input signal of the first reset terminal is a low level and the input signal of the second reset terminal is a high level.

	The changes have been made in order to clarify the sequences of the first and second first and second reset terminal to distinct over the prior art of record and to place the application in a condition for allowance.
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest wherein the turn-off stage comprises a first turn-off stage and a second turn-off stage, wherein during the first turn-off stage, an input signal of the first reset terminal is a high level and an input signal of the second reset terminal is a low level, and during the second turn-off stage, the input signal of the first reset terminal is a low level and the input signal of the second reset terminal is a high level as called for in claims 1 and 18.  Therefore, claims 1, 3, 6-12, 15-16 and 18-20 are presently allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/31/2022